--------------------------------------------------------------------------------

Exhibit 10.2


Form Of Share Purchase Agreement


This Share Purchase Agreement (“Agreement”) is made as of July 13th, 2011, by
and among:


(a)           ICE OVERSEAS LIMITED, a company organized and existing according
to the laws of the United Kingdom, with its headquarters at Milton Gate, 60
Chiswell Street, London EC1Y 4AS, England, enrolled before the National
Taxpayers’ Register under no. 97.532.080/0001-68, herein represented in
accordance to its by-laws (“Buyer”);


(b)           Separate Share Purchase Agreement entered into with each of  Banco
Itaú BBA S/A; Itaú Unibanco Holdings S/A; Banco Itauleasing S/A; BFB Leasing S/A
Arrendamento Mercantil; Hipercard Banco Múltiplo S/A; and Banco Itaucard S/A for
the Itaú shares (“Seller”);


Whereas:


I.
Seller will be, at Closing, the lawful and registered owner of 501.344 common
shares (ações ordinárias), without par value (the “Shares”), which represent,
approximately, 0,20% of the total issued and outstanding shares of the capital
stock of CETIP S.A. – Balcão Organizado de Ativos e Derivativos, a Brazilian
publicly-held corporation, with headquarters in the City of Rio de Janeiro,
State of Rio de Janeiro, Brazil, at Avenida República do Chile, 230, enrolled
with the CNPJ/MF under No. 09.358.105/0001-91 (“Company”);



II.
Seller desires to sell to Buyer, and Buyer desires to purchase from Seller the
Shares pursuant to the terms and conditions set forth in this Agreement;



Now, Therefore, in consideration of the terms and conditions set forth herein,
the Parties hereby covenant and agree as follows:


1.                Definitions and Interpretations


1.1.             Definitions. As used herein, the capitalized terms shall have
the meanings ascribed for them in Schedule 1.1 hereto.


1.2.             Interpretation. Unless the context of this Agreement otherwise
requires, the following rules of interpretation shall apply to this Agreement:


 
(a)
the headings and captions herein are inserted for convenience of reference only
and shall not limit or construe the Sections to which they apply;



 
(b)
references in this Agreement in the singular shall include the plural and vice
versa, and the masculine gender shall include the feminine gender and vice
versa;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
the words “hereof”, “herein”, “hereby”, “hereto” and similar words refer to this
entire Agreement and not to any particular Section or any other subdivision of
this Agreement;



 
(d)
a reference to any “Section” or “Schedule” is a reference to a specific Section
or Schedule of this Agreement;



 
(e)
the use of the word “including” when following any general statement, term or
matter shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, but shall be deemed to refer to all other items or
matter that could reasonably fall within the broadest possible scope of such
general statement, term or matter;



 
(f)
a reference to any agreement, instrument, contract or other document shall
include any amendment, amendment and restatement, supplement or other
modification thereto; and



 
(g)
a reference to any Person shall include such Person’s successors and permitted
assigns under any agreement, instrument, contract or other document.



1.2.1.        The language in all parts of this Agreement shall in all cases be
construed simply and according to its fair meaning, and not strictly for or
against any of the Parties hereto.


2.             Sale of The Shares


2.1.             Purchase and Sale. Upon the terms and subject to the conditions
set forth in this Agreement, Buyer agrees to purchase from Seller, and Seller
agrees to sell to Buyer, the Shares, free and clear of Liens, and together with
all rights attaching thereto, except with regard to the interest on capital
(juros sobre capital próprio) declared by Company on June 20th, 2011, which
shall be paid to Seller, pursuant to the terms and conditions of the minutes of
the Board of Directors of Company of June 20th, 2011.


2.2.             Closing. Subject to the satisfaction or waiver of the
conditions set forth in Section 2.7 herein, the closing (the “Closing”) of the
purchase and sale of the Shares hereunder shall be held on a date and at a time
to be mutually agreed by the Parties, but in no event more than 3 Business Days
after the execution of this Agreement (such date, the “End Date”).  This
Agreement may be terminated by (a) Buyer if a breach of any representation or
warranty or failure to perform any covenant or agreement on the part of Seller
shall have occurred that would cause the conditions set forth in Section 2.7 to
be incapable of being satisfied by the End Date and (b) Seller if a breach of
any representation or warranty or failure to perform any covenant or agreement
on the part of Buyer shall have occurred that would cause the conditions set
forth in Section 2.7.1 to be incapable of being satisfied by the End
Date.  Neither Buyer nor Seller may terminate this agreement pursuant to the
foregoing clauses (a) or (b) if Buyer or Seller, as applicable, is then in
breach of any representation, warranty, covenant or agreement hereunder so as to
cause any of the conditions set forth in Sections 2.7 or 2.7.1, as applicable,
not to be satisfied.  Any such termination by Buyer or Seller shall be made by
giving written notice to the other Party and shall be without liability of any
Party (or any shareholder, partner, director, officer, employee, agent,
consultant or representative of such Party) to the other Parties to this
Agreement; provided that, if such termination shall result from the willful
failure of any Party to fulfill a condition to the performance of the
obligations of another Party, failure to perform a covenant of this Agreement or
breach by any Party hereto of any representation or warranty or agreement
contained herein, such Party shall be fully liable for any and all Losses
incurred or suffered by any other Party as a result of such failure or
breach.  The provisions of this Section 2.2 and Sections 5.1, 5.3, 5.12, 6.1 and
6.2 shall survive any termination hereof pursuant to this Section 2.2.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2.1.             Upon the execution of this Agreement the Closing shall occur
on the time and date set forth in Section 2.2 above (the “Closing Date”) and,
except as set forth in Sections 2.7 and 2.7.1, is not subject to any conditions
whatsoever.


2.3.             Payment. At the Closing, in consideration for the acquisition
of the Shares, Buyer shall pay to Seller, in United States Dollars at Seller’s
designated bank in the U.S., the amount equivalent to R$ 25,597, per Share,
converted by the average closing of business exchange rate, as verified between
June 24th, 2011, and the Business Day immediately preceding the Closing Date, of
the buy rates for United States Dollars on the foreign exchange market as
published by the Central Bank of Brazil through its Information system
(SISBACEN), by means of Transaction PTAX-800, Option 5, in cash by wire
transfers of immediately available funds to Seller’s bank account to be informed
to Buyer 1 Business Day prior to Closing (“Payment”).  The price per share
payable by Buyer, and the number of Shares deliverable to Buyer, shall be
adjusted prior to the Closing to reflect appropriately the effect of any share
split, reverse share split, share dividend (including any dividend or
distribution of securities of a subsidiary of the Company or of securities
convertible into shares of the Company), extraordinary cash dividends,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change with respect to the shares of the Company with a
record date occurring on or after the date hereof and prior to the Closing.


2.3.1.             The total amount of the Payment shall be made free and clear
of, and without withholding or deduction for, any Tax or bank fees and
commissions. In the event the applicable rate for the remittance of the Payment
to Seller’s bank account of the Imposto sobre Operações de Crédito, Câmbio e
Seguros ou relativas a Títulos e Valores Mobiliários – IOF is, at the Closing
Date, different from 0,38%, the total amount of the Payment shall be adjusted
accordingly in order to assure that the amount received by Seller, after the
withholding of the IOF and further withholding or deduction for any Tax or bank
fees and commissions, is equivalent to R$ 25,50, per Share, converted to United
States Dollars as provided for in Section 2.3 above, provided that Seller shall
be solely responsible for collection and/or withholding of any Taxes arising out
of the sale of the Shares pursuant to this Agreement that, by Law, is of
Seller’s responsibility.  Seller shall fully indemnify and hold Buyer and its
Affiliates harmless from any and all costs, expenses, fees, losses or damages
Buyer and its Affiliates may incur deriving from or relating to any Tax
assessment, disputes or obligations imposed on or against them in connection
with the Tax collection and/or withholding obligation that, by Law, is of
Seller’s responsibility.


2.4.             Transfer. At the Closing, upon the confirmation of receipt of
the Payment from Buyer in United States Dollars by Seller’s designated bank in
the U.S., Seller shall immediately transfer the Shares to Buyer, by executing a
shares transfer order (OTA – Ordem de Transferência de Ações), a copy of which
is attached hereto as Schedule 2.4, and such other instruments, documents or
certificates as shall enable Buyer to perfect such transfer and effect such
registration with the Company’s depository agent.
 
 
 

--------------------------------------------------------------------------------

 
 
2.5.             Reasonable Efforts. Notwithstanding the binding nature of this
Agreement and subject to the terms and conditions established herein, Buyer and
Seller will, for the purposes of enabling the Closing to occur at the earliest
possible time, (a) use commercially reasonable efforts to satisfy or cause the
satisfaction of the conditions precedent contained in Section 2.7 and (b) use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary under applicable Laws to
consummate the transactions contemplated by this Agreement.


2.6.             Certain Filings. (a) Buyer and Seller shall cooperate with one
another (i) in determining whether any action by or in respect of, or filing
with, any Governmental Authority is required, or any actions, consents,
approvals or waivers are required to be obtained from parties to any contracts,
in connection with the consummation of the transactions contemplated by this
Agreement and (ii) in taking such actions or making any such filings, furnishing
information required in connection therewith and seeking timely to obtain any
such actions, consents, approvals or waivers;


(b) If Buyer determines that the execution of this Agreement requires the
transaction set forth herein to be approved by CADE, Buyer shall, as promptly as
practicable, but in no event later than fifteen (15) Business Days following the
execution and delivery of this Agreement, file with CADE the notification
required and any supplemental information requested in connection therewith. Any
such notification and report form and supplemental information shall be in
compliance with the requirements of applicable Brazilian Law. Seller and Buyer
shall furnish to the other such necessary information and reasonable assistance
as the other may request in connection with its preparation of any filing or
submission that is necessary under applicable Brazilian Law.  Seller and Buyer
shall keep each other apprised of the status of any communications with, and any
inquiries or requests for additional information from CADE and shall
comply promptly with any such inquiry or request and provide any supplemental
information requested in connection with the filings made hereunder pursuant to
applicable Brazilian Law. Each Party shall use  commercially reasonable efforts
to obtain any other clearance required under applicable Brazilian Law for the
consummation of the transactions contemplated by this Agreement, it being
understood by the Parties that the approval of CADE is not a condition to the
Closing; provided that nothing in this Agreement shall obligate Buyer, Seller or
the Company to sell, hold separate, license or in any way dispose of any asset
or business or to conduct their business in a specified manner.  Buyer shall
bear all costs and expenses arising out of or in connection with such filing (or
the lack thereof) with CADE, including legal, accounting and consulting fees.


2.7.             Conditions to Closing.  The obligation of Buyer to consummate
the Closing is subject to the satisfaction of the following conditions:


 
(a)
No provision of any applicable Law shall prohibit the consummation of the
Closing; and



 
(b)
(i) Seller shall have performed in all material respects all of its obligations
hereunder required to be performed by it on or prior to the Closing Date, (ii)
the representations and warranties of Seller contained in Sections 3.1 of this
Agreement shall have been true at and as of the date hereof and on the Closing
Date as though restated on and as of such date, and (iii) Buyer shall have
received a certificate signed by Seller to the foregoing effect.

 
 
 

--------------------------------------------------------------------------------

 
 
2.7.1.        The obligation of Seller to consummate the Closing is subject to
the satisfaction or waiver of the following conditions:


 
(a)
No provision of any applicable Law shall prohibit the consummation of the
Closing; and



 
(b)
(i) Buyer shall have performed in all material respects all of its obligations
hereunder required to be performed by it on or prior to the Closing Date, (ii)
the representations and warranties of Buyer contained in Section 3 of this
Agreement shall have been true at and as of the date hereof and on the Closing
Date as though restated on and as of such date, and (iii) Seller shall have
received a certificate signed by Buyer to the foregoing effect.



2.8.             Notices of Certain Events. From the date hereof until the
Closing Date, Seller shall promptly notify Buyer of:


 
(a)
any written communication from any Person alleging that the consent of such
Person is or may be required in connection with the transactions contemplated by
this Agreement;



 
(b)
any notice or other communication from any Governmental Authority in connection
with the transactions contemplated by this Agreement;



 
(c)
to Seller’s Knowledge, any material change in the condition (financial or
otherwise), properties, liabilities or operations of the Company, other than in
the ordinary course of business consistent with past practices; and



 
(d)
any representations and warranties of Seller become materially untrue,
incomplete or incorrect.



2.9.             Termination of Other Negotiations. Seller agrees not to start
or continue any negotiations with third parties in relation to the subject
matter of this Agreement and shall no longer solicit or accept other offers or
enter into any negotiations with any third party with respect to the Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
3.               Representations & Warranties


3.1.             Representations of Seller. Seller hereby represents and
warrants to Buyer that the representations and warranties set forth in Sections
3.1(a) - (f) are true and correct on this date and will remain true and correct
at the Closing date and the representations and warranties set forth in Sections
3.1(g) - (l) shall be true and correct in all material respects on this date and
will remain true and correct at the Closing Date, in each case except as
disclosed otherwise by the Company in its filings with CVM since October 27,
2009 that are available at CVM’s website (including, but not limited to, those
disclosures (i) made by the Company in its financial statements prepared from
time to time pursuant to Brazilian generally accepted accounting principles,
International Financial Reporting Standards and applicable Brazilian Law, except
that a matter for which a reserve is reflected on such financial statements
shall be deemed disclosed for purposes hereof as and to the extent that the
Company’s books and records reflect the fact that the reserve was taken for such
matter; and/or (ii) made in the “risk factors” (fatores de risco) from the
Offering Memorandum (Prospecto) prepared by the Company in connection with the
Company’s initial public offering and the reference form (formulário de
referência) required to be filed and updated by the Company pursuant to CVM’s
Normative Instruction 480/09, but excluding language in such filings that is
predictive or forward-looking in nature):
 
 
(a)
Seller is a corporation duly organized, validly existing and in good standing
under the Laws of Brazil and has full power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby, including, without limitation, the sale and
transfer of the Shares to Buyer pursuant to this Agreement. Seller’s net assets,
on December 31st, 2010, was, approximately, of R$ 70.644.790.000,00;



 
(b)
the execution, delivery and performance of this Agreement by Seller, and the
consummation by Seller of the transactions contemplated hereby, including,
without limitation, the sale and transfer of the Shares to Buyer pursuant to
this Agreement, have been duly and validly authorized by all necessary action
required on the part of Seller. This Agreement has been duly and validly
executed and delivered by Seller and constitutes the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with its terms;



 
(c)
Seller will be, at the Closing, the lawful registered owner and holder of the
Shares;



 
(d)
the Shares are free and clear of any Liens and are not bound by or subject to
any shareholders’ agreement or similar arrangement;



 
(e)
neither the execution and delivery of this Agreement nor the consummation of the
transactions and performance of the terms and conditions of this Agreement will
(i) result in a violation or breach of or default under any provision of the
constitutive documents of Seller or, to Seller’s Knowledge, the Company; or (ii)
result in a violation or breach of any provision of any agreement, indenture or
other instrument to which Seller or, to Seller’s Knowledge, the Company is
bound; or (iii) require any consent or other action by any Person, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of any obligation of Seller and/or, to Seller’s Knowledge, the
Company or a loss of any benefit to which Seller and/or, to Seller’s Knowledge,
the Company is entitled under any agreement, indenture or other instrument
binding upon Seller and/or the Company; or (iv) result in the creation or
imposition of any Lien over any asset of Seller and/or, to Seller’s Knowledge,
the Company; or (v) result in a violation or breach of any Law by Seller or, to
Seller’s Knowledge, the Company, including, without limitation, the provisions
of Law No. 6.404/1976, any normative ruling issued by CVM, any resolution by
BACEN or any ruling issued by BM&FBOVESPA; or (vi) result in a violation or
breach of any Order applicable to Seller, the Shares and/or, to Seller’s
Knowledge, the Company;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)
the execution, delivery and performance by Seller of this Agreement requires no
previous consent or approval of, authorization from, action by or in respect of,
or filing with, any Governmental Authority, other than as may be required by
CADE;



 
(g)
to Seller’s Knowledge (i) the Company is a publicly-held corporation duly
organized, validly existing and in good standing under the Laws of Brazil; (ii)
the Company has obtained all necessary permits, consents, approvals and/or
authorizations (“Licenses”) from any Governmental Authority to perform its
businesses, as required by applicable Law, (iii) all Licenses of the Company are
valid, in full force and effect on the date hereof and (iv) none of the Licenses
of the Company will be terminated or impaired or become terminable, in whole or
in part, as a result of the transactions contemplated hereby;



 
(h)
to Seller’s Knowledge, there are no shareholders’ agreement in force or being
negotiated in respect of the Company on the date hereof;



 
(i)
to Seller’s Knowledge, there are no bankruptcy, reorganization or arrangement
proceedings pending against or threatened against Seller and/or the Company;



 
(j)
to Seller’s Knowledge, (i) there are no liabilities of the Company of a kind or
type that pursuant to Brazilian generally accepted accounting principles,
International Financial Reporting Standards and applicable Brazilian Law would
be required to be disclosed in the financial statements of the Company or notes
thereto with a risk of loss, individually or in the aggregate, in excess of
R$100.000.000,00; (ii) there are no other liabilities of the Company with a risk
of loss, individually or in the aggregate, in excess of R$100.000.000,00 whether
accrued or contingent; and there is no existing condition, situation or set of
circumstances which could be reasonably expected to result in such a liability;

 
 
(k)
Seller has, and to Seller’s Knowledge the Company has complied with and is not
in violation of any applicable Laws of the jurisdictions where the Company
and/or Seller, as the case may be, do business, the violation of which would
reasonably be expected to be material to the Company and/or Seller’s business,
operations, assets, liabilities or financial conditions; and



 
(l)
to Seller’s Knowledge, (i) since October 27, 2009, the Company has filed all
material registrations, reports, statements, notices, and other material filings
required to be filed by the Company before CVM, including all required
amendments or supplements to any of the above; (ii) as of its filing date, each
filing complied as to form and substance with the applicable Law requiring such
filing to be made and (iii) the filings mentioned above do not contain any
untrue statement of a material fact or omit any material fact required to be
stated therein.



3.1.1.        Notwithstanding any provision of this Agreement to the contrary,
Seller makes no representations or warranties to Buyer or any other Person in
connection with the transactions contemplated herein, except as specifically set
forth in this Section 3.1. All other representations and warranties, whether
express or implied, are disclaimed by Seller.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2.             Representations of Buyer. Buyer hereby represents and warrants
to Seller that the following representations and warranties are correct on this
date and will remain correct at the Closing Date:


 
(a)
Buyer is a limited company duly organized, validly existing and in good standing
under the  Laws of the United Kingdom and has full power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby, including, without limitation,
to purchase and to receive the Shares from Seller pursuant to this Agreement;



 
(b)
the execution, delivery and performance of this Agreement by Buyer, and the
consummation by Buyer of the transactions contemplated hereby, including,
without limitation, to purchase and to receive the Shares from Seller pursuant
to this Agreement, has been duly and validly authorized by all necessary action
required on the part of Buyer. This Agreement has been duly and validly executed
and delivered by Buyer and constitutes the legal, valid and binding obligations
of Buyer enforceable against Buyer in accordance with its terms;



 
(c)
the execution, delivery and performance by Buyer of this Agreement requires no
previous consent or approval of, authorization from, action by or in respect of,
or filing with, any Governmental Authority, other than as may be required by
CADE;



 
(d)
neither the execution and delivery of this Agreement nor the consummation of the
transactions and performance of the terms and conditions of this Agreement will
(i) result in a violation or breach of or default under any provision of the
constitutive documents of Buyer; or (ii) result in a violation or breach of any
provision of any agreement, indenture or other instrument to which Buyer is
bound; or (iii) require any consent or other action by any Person, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of any obligation of Buyer;



 
(e)
Buyer has full financial capacity to comply with the Payment obligations
provided under this Agreement; and



 
(f)
Buyer acknowledges that the Company is a public-held corporation. Buyer
acknowledges and represents to Seller that Buyer (i) is a qualified investor
with knowledge in the securities market and the industry of the Company; (ii) in
entering into this Transaction, has undertaken financial and legal advice from
reputable advisors; and (iii) has carried out and concluded a full due diligence
of all the public documents of the Company available at CVM’s website
(www.cvm.gov.br).



3.2.1.        Notwithstanding any provision of this Agreement to the contrary,
Buyer makes no representations or warranties to Seller or any other Person in
connection with the transactions contemplated herein, except as specifically set
forth in this Section 3.2. All other representations and warranties, whether
express or implied, are disclaimed by Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3.           The representations, warranties, covenants and agreements of the
Parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith and the parties’
right to indemnity in accordance with Section 4 below shall survive the Closing
and shall remain in full force and effect until the expiration of the applicable
statute of limitations; provided, however, that the representations and
warranties set forth in Sections 3.1(f) - (l) shall survive only until the first
anniversary of the Closing.  Notwithstanding the preceding sentence, any
representation, warranty, covenant and agreement in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentence, if notice of the
inaccuracy or breach thereof giving rise to such right of indemnity shall have
been given to the party against whom such indemnity may be sought prior to such
time.


4.                Indemnification


4.1.             Indemnification. Each Party shall indemnify (“Indemnifying
Party”) and defend (in the case of Third Party Claims) the other Party, their
Affiliates, and their respective officers, directors, employees, partners,
shareholders, agents, and representatives (“Indemnified Party”), and hold the
foregoing harmless from and against any and all Losses arising out of or
resulting from: (a) any misrepresentation or breach of warranty by the
Indemnifying Party under Section 3 above for which notice is given by
Indemnified Party; or (b) any nonperformance by the Indemnifying Party of any
obligations to be performed by or on the part of the Indemnifying Party under
this Agreement.


4.2.             Indemnification Procedure. The Indemnified Party shall notify
the Indemnifying Party of any event that might entitle the Indemnified Party to
indemnification, as a result of a Loss under this Agreement (“Claim”). Such
notification shall be made within 5 Business Days of the date a Claim comes to
the attention of the Indemnified Party as the Indemnified Party may deem
expected to cause a Loss, provided that, in case said Loss is based on a legal
action or proceeding brought by a third-party (“Third Party Claim”), the
Indemnified Party shall promptly notify in writing the Indemnifying Party no
later than the date that is the end of the first one third (1/3) of the legal
timeframe to file defenses or counterclaims against the Third Party Claim in
question (“Defense”). The failure to provide such notice for indemnification
within the aforementioned periods shall not relieve the Indemnifying Party from
any obligations it may have under this Section 4 with respect to such Loss,
except and only to the extent that the failure to so notify the Indemnifying
Party results in the forfeiture by the Indemnifying Party of material rights or
defenses that it would otherwise have.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2.1.             The Indemnifying Party may conduct the Defense in any Third
Party Claim through counsel of its choice, if it so elects by sending a written
notification to that effect to the Indemnified Party by the Indemnifying Party
within two (2) Business Days after receipt of the notification described in
Section 4.2 above; provided, that such notification must include an
acknowledgment that the Indemnifying Party is obligated to indemnify the
Indemnified Party with respect to such Third Party Claim. The Defense conducted
by the Indemnifying Party shall be made in cooperation with the Indemnified
Party, which shall be informed reasonably in advance of any major step of
proceedings and which may appoint (at its own cost) any legal advisor in
addition to the one(s) appointed by the Indemnifying Party. The Indemnified
Party shall fully cooperate with the Indemnifying Party in the conduction of the
Defense (at the Indemnifying Party’s cost), providing access to all information
and documentation reasonably required and necessary for the preparation and
conduction thereof. The Indemnified Party may only settle the Third Party Claims
without the prior written consent of the Indemnifying Party if the Indemnifying
Party refuses to conduct the Defense of such a Third Party Claim. The
Indemnifying Party may only settle the Third Party Claims if the Indemnifying
Party accepts and undertakes the conduct of the Defense of such Third Party
Claim and (i) the Indemnified Party consents in writing to such settlement or
(ii) such settlement includes a full release of the Indemnified Party, no
admission of wrongdoing by the Indemnified Party, and no restriction or
obligation of any type on the Indemnified Party.


4.3.             Payment or Reimbursement. In the event that a Claim have been
finally ascertained, the amount of such Loss set forth in such final decision
shall be paid to the Indemnified Party by the Indemnifying Party within ten (10)
Business Days after the receipt of the notice delivered by the Indemnified Party
to the Indemnifying Party with a copy of such final decision. A Claim, and the
liability for the Loss therefore, shall be deemed to be finally determined for
purposes of this Section (a) with respect to matters other than Third Party
Claims, when the Parties have so determined by mutual agreement or, if disputed,
when final decision from the Arbitration Tribunal in respect thereof has been
rendered; and (b) with respect to Third Party Claims, when a final
non-appealable order shall have been granted (decisão transitada em julgado).
 
4.4.             Cap. In no event shall Seller be liable to Buyer for
indemnification under this Agreement in respect of Losses in an aggregate amount
in excess of the Purchase Price, including for Losses for any breach of the
representations and warranties set forth in Sections 3.1(a) - (f) or resulting
from fraud (fraude) or willful misconduct (dolo). Further, in no event shall
Seller be liable to Buyer for indemnification under this Agreement in respect of
Losses in an aggregate amount in excess of 15% the Purchase Price for any breach
of the representations and warranties set forth in Sections 3.1(g) - (l).  Such
15% shall be considered a cap only for any breach of the representations and
warranties set forth in Sections 3.1(g) - (l) by Seller.
 
4.5.             Remedies. Except for fraud (fraude) or willful misconduct
(dolo), the indemnification and termination provisions contained in this
Agreement shall be the sole and exclusive remedy of each Party and the
Indemnified Parties (i) for any breach, inaccuracy or omission of any Party’s
representations, warranties, covenants or undertakings contained in this
Agreement or (ii) otherwise with respect to this Agreement.  Notwithstanding the
foregoing, each Party shall have the right to seek specific performance of the
terms of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.             Miscellaneous


5.1.          Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) when received if delivered personally, return receipt requested; and
(b)  when sent by facsimile (which is confirmed by the intended recipient), and
(c) when sent by overnight courier service or when mailed by certified or
registered mail, return receipt requested, with postage prepaid to the Parties
at the following addresses (or at such other address for a Party as shall be
specified by like notice):


(a)         If to Buyer, to:
5th Floor Milton Gate 60 Chiswell Street
London – EC1Y 4SA – UK
Attn: Head of Legal Affairs


And


Buyer’s Representative:
Avenida Bernardino de Campos, 98, 14 floor
Fax: 55 11 3887 4800
São Paulo – SP – CEP 04004-040 – Brasil
Attn: Mr. Jobelino Vitoriano Locateli


With copies to:


IntercontinentalExchange, Inc.
2100 Riveredge Pkwy, Suite 500
Atlanta – GA – 30328 – USA
Attn:  General Counsel


And


Ulhôa Canto, Rezende e Guerra Advogados
Av. Brigadeiro Faria Lima, 1847 – Jardim Paulistano
São Paulo – SP – CEP 01452-001 – Brasil
Fax: 55 11 3066 3047
Attn: Humberto H Sanches


And


Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Fax: + 1 212 848 7179
Attn: David Connolly


(b)         If to Seller, to:
[to be completed by individual sellers]
 
 
 

--------------------------------------------------------------------------------

 
 
With copies to:


Banco Itaú BBA S.A.
Av. Brigadeiro Faria Lima, 3.400, 5th floor
São Paulo – SP – CEP 04538 132 – Brazil
Fax: 55 11 3708 8123
Attn.: Legal Department


5.1.1.         The Party whose address and/or fax number, as above indicated,
has changed, shall promptly notify the other Parties of such new address and/or
fax number. Until such notice is given, the notices, communications,
notifications and court summons sent to the address and/or fax number stated
above shall be considered valid and effective.


5.2.             Arm’s Length Transaction. The Parties agree that (i) this is an
arm’s length commercial transaction, (ii) the Parties have full and independent
judgment of the commercial benefit and risk involved and, except as set forth
herein, have not relied on any representation made by one Party to the other in
entering into this Agreement, (iii) no Party shall by virtue of this Agreement
be deemed to be the representative of the other Parties for any purpose
whatsoever, and (iv) no Party shall have the power or authority as agent or in
any other capacity to represent, act for, bind, or otherwise create or assume
any obligation on behalf of any other Party for any purpose whatsoever.


5.3.             Fees and Expenses. Except as otherwise specified in this
Agreement, each Party shall bear its own costs and expenses (including
investment advisory and legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.


5.4.             Late Payments. If any payment that is required to be made under
this Agreement is not made when due, the amount due shall bear (i) a one-time
penalty fee of 10% (ten percent), in addition to (ii) late payment compounded
interest at a rate of 3% per month, unless another specific rate of interest is
specified herein with respect to obligation to make such payment, without
prejudice to Seller’s right in terminating this Agreement or seeking specific
performance of Buyer’s payment obligations under this Agreement.


5.5.             Entire Agreement. This Agreement (including its Schedules)
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings between the
Parties with respect to such subject matter, whether written or oral.


5.6.             Assignment; Binding Effect. This Agreement and the rights
hereunder are not assignable unless such assignment is consented to in writing
by each of Buyer and Seller, provided, however, that Buyer may assign its rights
and obligations hereunder to any of its Affiliates without the consent of
Seller. This Agreement and all the provisions hereof shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
5.7.              Amendment. This Agreement may be amended, modified or
supplemented only by a written mutual agreement executed and delivered by Buyer
and Seller.


5.8.              Waiver. Except as otherwise specified in this Agreement, the
rights and remedies of the Parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted pursuant to applicable the Law, (a) no Claim or
right arising out of this Agreement can be discharged by one Party, in whole or
in part, by a waiver of the Claim or right unless in writing signed by the other
Party; (b) no waiver that may be given by a Party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one Party will be deemed to be a waiver of any obligation of such Party or the
right of the Party giving such notice or demand to take further action without
notice or demand as provided in this Agreement.


5.9.              Third-Party Beneficiaries. Except with respect to an
Indemnified Party that is not a Party to this Agreement, and in that case only
in connection with the rights set forth in Section 4 (Indemnification)
hereof,  nothing contained in this Agreement or in any instrument or document
executed by any Party in connection with the transactions contemplated hereby
shall create any rights in, or be deemed to have been executed for the benefit
of, any Person or entity that is not a Party hereto or thereto or a successor or
permitted assign of such a Party.


5.10.             Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof so long as the economic or legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby are, to the greatest extent
possible, consummated as originally contemplated hereby.


5.11.             Specific Performance. Each Party acknowledges that the other
Parties will have no adequate remedy at law if such Party fails to perform its
applicable obligations under this Agreement to deliver the Shares or make the
Payment at the Closing.  The Parties agree that, in such event, (i) the other
Party shall have the right, in addition to any other rights either Party may
have, to specific performance of such obligation, and (ii) it will not take any
action to impede or interfere in the other Party’s efforts to enforce such right
of specific performance.


5.12.             Language. This Agreement is being executed in the English
language, and the Parties agree that a public sworn translation hereof shall be
prepared by a Brazilian public sworn translator duly registered with the State
of São Paulo Commercial Registry to be selected by the Parties.  If there is any
discrepancy between such versions, the English version shall prevail.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Governing Law and Arbitration


6.1.             Governing Law. This Agreement and the obligations and rights
established herein shall be construed in accordance with and shall always be
subject to the Laws of Brazil.


6.2.             Arbitration. All disputes, controversies and/or matter related
to this Agreement which may arise among any of the Parties out of or in direct
or indirect relation to or in direct or indirect connection with this Agreement
or for the breach thereof including any question regarding its existence,
validity, enforceability, breach or termination (“Dispute”), shall necessarily,
finally and definitively, be resolved by arbitration to be instituted and held
according to the Arbitration Rules of the Center of Arbitration and Mediation of
the Brazil-Canada Chamber of Commerce – Câmara de Comércio Brasil-Canadá
(“CCBC”), effective as of the date on which the arbitration request is presented
(“Rules”) and under the terms of Law No. 9.307, of September 23, 1996, being
admitted any amendments to the Rules convened among the Parties.


6.2.1.             The arbitration proceeding shall be governed by Brazilian Law
and shall be held in the City of São Paulo, State of São Paulo, Brazil and shall
be conducted in the Portuguese language. In case there is reasonable
justification, the Arbitration Tribunal may authorize the performance of certain
diligences in other places. The Arbitration Tribunal may authorize the
production of documents in other languages as long as it is accompanied by a
certified translation to Portuguese.


6.2.2.             The arbitration tribunal shall be composed of three (3)
Brazilian arbitrators (“Arbitration Tribunal”). The claiming Party shall appoint
one arbitrator and the defending Party shall appoint another arbitrator. In the
event that there are more than one claiming Party, they shall jointly appoint
only one arbitrator; in the event that there are more than one defending Party,
they shall jointly appoint only one arbitrator. The arbitrators appointed by the
Parties shall, jointly and by mutual agreement, choose the third arbitrator, who
shall preside over the arbitration tribunal.


6.2.2.1.           In the event that the Parties fail to agree on the choice of
the arbitrators, or in event that the two party-appointed arbitrators fail to
agree on the choice of the third arbitrator, such appointment shall be made by
the CCBC in accordance with the Arbitration Rules. Any other disputes, doubts or
controversies in direct or indirect connection with the appointment of
arbitrators shall be settled by the CCBC in accordance with the Arbitration
Rules.


6.2.3.             The Arbitral Tribunal may, as soon as the file has been
transmitted and at the request of a party, order any precautionary injunctions
(medidas cautelares) or anticipatory injunctions (antecipações de tutela) it
deems appropriate. Before the file is transmitted to the Arbitration Tribunal,
the Parties may apply to the competent judicial authority for precautionary
injunctions or anticipatory injunctions. The application to a judicial authority
for such measures or for the implementation of any such measures ordered by the
Arbitration Tribunal shall not be deemed to be an infringement or a waiver of
the arbitration agreement and shall not affect the relevant powers reserved to
the arbitral tribunal, including the powers to review the judicial order.


6.2.4.             The arbitral award shall be rendered within six (6) months;
in case there is reasonable justification, the Arbitration Tribunal may prorogue
such time limit.
 
 
 

--------------------------------------------------------------------------------

 
 
6.2.5.             All Parties must abide to the arbitration proceedings and to
all decisions rendered by the Arbitration Tribunal. The arbitral award as well
as any decision granted by the Arbitration Tribunal or the Center of Arbitration
shall be final and binding on all of them.


6.2.6.             The arbitral award rendered by the majority of the
Arbitration Tribunal shall be definitive, shall bind the Parties, shall be
enforceable in accordance with the Law and shall not be subject to judicial
homologation or any remedy from the Judiciary Branch. However, the Parties are
entitled to seek judicial assistance exclusively to: (a) referred to in item
6.2.3 above; (b) enforce any decision of the Arbitration Tribunal, including the
final award, and (c) other proceedings expressly admitted by Law No. 9.307/96.
For such purposes, as well as for matters that are not able to be subject to
arbitration in accordance with Law n. No. 9.307/96, the Parties elect the courts
of the City of São Paulo, State of São Paulo, to settle any such matters, with
the exclusion of any other however privileged it may be.


6.2.7.             In the event that new Dispute arises during an arbitration,
the arbitration related to the new Dispute shall be submitted to the same and
incumbent Arbitration Tribunal.


6.2.8.              Each Party shall bear its own attorney’s fees and fees of
the technical assistants it may appoint, regardless of the content of the final
arbitration award. The fees and expenses with the arbitrators and with the
experts appointed by the Arbitration Tribunal (panel), as well as the
administrative expenses of the CCBC that may be incurred in the course of the
arbitration proceeding shall be paid in accordance with the Rules and the final
arbitration award shall provide for the obligation of the defeated Party to
reimburse such fees and expenses paid by the other Party.


6.2.9.             All data exchanged among the Parties and the Arbitration
Tribunal and any information in connection with any arbitration proceeding,
including, without limitation, its existence, is confidential and subject to
confidential treatment.


6.3.             Buyer’s Representative. Buyer hereby irrevocably appoints and
constitutes the Buyer’s representative specified in Section 5.1 (the “Buyer’s
Representative”) its lawful attorney-in-fact for the purposes of receiving any
summons or notifications in the name and on behalf of the Buyer, including,
without limitation, in connection with any procedure, arbitration or lawsuit
filed against or involving the Buyer in connection with this Agreement. The
Parties agree that any process or other paper to be served in connection with
procedure, arbitration or lawsuit filed against or involving the Buyer in
connection with this Agreement shall, if delivered, in accordance to Brazilian
Laws, to the Buyer’s Representative, constitute good, proper and sufficient
service thereof. The powers granted herein by the Buyer shall remain valid for
and in full force and effect while this Agreement remains valid and may not be
revoked, as it is granted as a condition of a bilateral transaction according to
Article 684 of the Brazilian Civil Code
 
[Signatures to follow.]
 
 
 

--------------------------------------------------------------------------------

 


In Witness Whereof, the Parties have caused this Agreement to be executed in 5
counterparts of like form and content, for one sole effect, in the presence of
the 2 undersigned witnesses.


Buyer:

            ICE OVERSEAS LIMITED    
By:
   

 
Witness Whereof, the Parties have caused this Agreement to be executed in 5
counterparts of like form and content, for one sole effect, in the presence of
the 2 undersigned witnesses.


Seller:

         
By:
   

 
Witnesses:
 

1.     2.    Name:   Name:
ID:
   
ID:
 

 
 
 

--------------------------------------------------------------------------------

 

Schedule 1.1


Definitions


“Affiliate”
 
shall mean, with respect to any Person, any Person that directly or indirectly
Controls, or is Controlled by, or is under common Control with, such other
Person.
 
“Agreement”
 
shall have the meaning ascribed in the preamble.
 
“Arbitration Tribunal”
 
shall have the meaning ascribed in Section 6.2.2.
 
“BACEN”
 
means the Brazilian Central Bank (Banco Central do Brasil).
 
“BM&FBOVESPA”
 
means the BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros.
 
“Brazil”
 
shall mean the Federative Republic of Brazil.
 
“Business Days”
 
means a day (other than a Saturday or a Sunday) on which banks are open for
general business in the City of São Paulo, Brazil.
 
“Buyer”
 
shall have the meaning ascribed in the preamble.
 
“Buyer’s Representative”
 
 
shall have the meaning ascribed in Section 6.3.
 
“CCBC”
 
shall have the meaning ascribed in Section 6.1.
 
“CADE”
 
 
means the Brazilian Antitrust Authority (Conselho Administrativo de Defesa
Econômica).
 
“Claim”
 
shall have the meaning ascribed in Section 4.2.
 
“Closing”
 
shall have the meaning ascribed in Section 2.2.
 
“Closing Date”
 
shall have the meaning ascribed in Section 2.2.1.
 
“Company”
 
shall have the meaning ascribed in the preamble.

 
 
 

--------------------------------------------------------------------------------

 
 
“Control” (including, with correlative meanings, the terms “Controlling”,
“Controlled by” and “under common Control with”)
 
means the direct or indirect holding of the power to direct the management and
set the guidelines of a legal entity or an investment fund, whether (a) by
holding over 50% of the voting stock of such legal entity or the shares in such
investment fund; (b) through exercise of the right to elect a majority of
directors and/or officers of such legal entity or to appoint the manager of such
investment fund; (c) by agreement; or (d) otherwise.
 
“CVM”
 
means the Brazilian Securities Commission (Comissão de Valores Mobiliários).
 
“Defense”
 
shall have the meaning ascribed in Section 4.2.
 
“Dispute”
 
shall have the meaning ascribed in Section 6.1.
 
“End Date”
 
shall have the meaning ascribed in Section 2.2.
 
“Governmental Authority”
 
shall mean any governmental, regulatory or administrative authority, agency or
commission, self-regulatory authority or any court, tribunal or judicial or
arbitral body.
 
“Indemnified Party”
 
shall have the meaning ascribed in Section 4.1.
 
“Indemnifying Party”
 
shall have the meaning ascribed in Section 4.1.
 
“Law”
 
shall mean any law, regulation, rule, Order, judgment or ruling of any
Governmental Authority.
 
“Licenses”
 
 
shall have the meaning ascribed in Section 3.1(g).
“Liens”
 
shall mean, with respect to any property or asset, any mortgage, lien, pledge,
charge, option, lease, lien, claim, covenant, security interest, encumbrance,
usufruct, fideicomissum or other encumbrance of any kind whatsoever.
 
“Loss”
 
shall mean any losses, damages, costs, fines, penalties and expenses (including
reasonable attorneys’ fees) suffered by a Party.
 
“Order”
 
shall mean any award, decision, injunction, judgment, order, ruling, subpoena,
or verdict entered, issued, made, or rendered by any court, administrative
agency, or other Governmental Authority or by any arbitrator.
 

 
 
 

--------------------------------------------------------------------------------

 
 
“Parties”
 
shall have the meaning ascribed in the preamble.
 
“Payment”
 
shall have the meaning ascribed in Section 2.3.
 
“Person”
 
shall mean any individual, firm, company, corporation, unincorporated
association, partnership, trust or other entity.
 
“Rules”
 
shall have the meaning ascribed in Section 6.1.
 
“Seller”
 
shall have the meaning ascribed in the preamble.
 
“Seller’s Knowledge”
 
 
means the actual knowledge of Marco Antonio Sudano.
 
“Shares”
 
shall have the meaning ascribed in the preamble.
 
“Tax”
 
shall mean all federal, state, county, local, municipal, foreign and other
taxes, assessments, duties or similar charges of any kind whatsoever, including
all corporate franchise, income (including social contributions), sales,
including ICMS (State Value Added Tax on Sales and Services), IPI (Excise Tax),
COFINS (Contribution for Social Security Financing), PIS (Contribution to the
Social Integration Program), CSLL (Social Contribution on Net Income), ISS
(Municipal Tax on Services), IPTU (Municipal Real Estate Tax), ITR (Rural and
Land Tax), ITBI (Property Transfer Tax), ITCMD (Tax on Estate and Donation of
Assets or Rights), IPVA (Vehicle Tax), IR (Income Tax), IOF (Tax on Financial
Transactions), in the case of Brazil, use, ad valorem, receipts, value added,
profits, license, withholding, payroll, employment, excise, premium, property,
customs, net worth, capital gains, transfer, stamp, documentary, social
security, environmental, alternative minimum, occupation, recapture and other
taxes, and including all interest, penalties and additions imposed with respect
to such amounts.
 
“Third Party Claim”
 
shall have the meaning ascribed in Section 4.2.



***